  Case 1:16-cv-00291-RJD Document 11 Filed 02/11/21 Page 1 of 7 PageID #: 35




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
SALVATORE CANDELA,

                                                                   MEMORANDUM & ORDER
                 -against-
                                                                      16 CV 291 (RJD)


UNITED STATES OF AMERICA,

                                    Defendant.
-------------------------------------------------------X
DEARIE, District Judge.

        Before the Court is a motion by Salvatore Candela styled as a petition for habeas corpus

under 28 U.S.C.§ 2241. ECF 4. Candela first filed the petition in the Southern District of New

York on October 14, 2015. ECF 2. On January 11, 2016, Judge Andrew Carter ordered the

petition transferred to the Eastern District of New York. ECF 5. On January 20, 2016, the

petition was received in this district, docketed, and assigned to a judge. ECF 6. On April 13,

2020, the application was transferred to the undersigned and the next day, an order issued for the

government’s response, ECF 9, which the Court has received and reviewed. ECF 10.

        In the petition, Candela advances three grounds for relief. First, he challenges the

stacking of his sentences for three counts of conviction under 18 U.S.C. § 924(c) as contrary to

current law; second, he claims that those three convictions are invalid under Johnson v. United

States, 576 U.S. 591 (2015), arguing that the underlying predicates no longer qualify as crimes of

violence; and third, he claims that he was denied his right to a fair trial because a law student

served as a juror. ECF 2 at 7-8.

        For the reasons to be discussed, the petition is dismissed for lack of jurisdiction.
    Case 1:16-cv-00291-RJD Document 11 Filed 02/11/21 Page 2 of 7 PageID #: 36




                                         BACKGROUND

        Candela, along with two codefendants, was charged in a 34-count superseding indictment

with robbery, possessing stolen goods, narcotics trafficking, firearms dealing, unlawful firearms

possession and using and carrying firearms during crimes of violence. The charges arose out of

Candela’s participation as a Gambino crime family associate in numerous narcotics-related

armed robberies. On August 2, 1996, following a jury trial, Candela was convicted of Counts 1,

4, 6 through 12, 15, 19, and 23 through 35.1 Of relevance to the claims advanced in the instant

application, the counts of conviction include three violations of 18 U.S.C. §924(c)—Counts 7, 11

and 19, the predicate for each of which was a substantive Hobbs Act violation.2 Candela was

sentenced to a total 262 months’ imprisonment on his robbery, narcotics, firearms-dealing and

stolen-goods charges, and to terms of 5 years, 20 years, and 20 years on his three 924(c)

convictions to run consecutively to each other and all other terms, for a total sentence of 66 years

and 10 months.

        Of relevance to the disposition of the current petition is its place in the sequence of

Candela’s numerous filings for federal habeas relief. Prior to his filing of the petition now

before the Court, Candela appealed his conviction, the Second Circuit affirmed by summary

order, United States v. Candela, 208 F.3d 204 (2d Cir. 2000), and Candela then filed his first

application for relief under 28 U.S.C. § 2255. 01 CV 1631, ECF 1. This Court denied that




1
 Candela was acquitted of Counts 5, 13, 14, 16 through 18, and 20 through 22, and not named in
Counts 2 and 3.
2
  Count 7 charged use of a firearm in connection with the Hobbs Act robbery charged in Count 6;
Count 11 referenced the robbery charged in Count 10; and Count 19 was predicated on the
robbery in Count 15.
                                                2
  Case 1:16-cv-00291-RJD Document 11 Filed 02/11/21 Page 3 of 7 PageID #: 37




application on the merits. Candela v. United States, 01 CV 1631, ECF 13 (Mem. & Order dated

Jan. 24, 2005).

       While Candela’s application for a certificate of appealability for that decision was

pending before the Second Circuit, Candela filed an application in this Court styled as a motion

under Fed. R. Civ. P. 60(b) for reconsideration of the denial of habeas relief and re-sentencing

consistent with United States v. Booker, 543 U.S. 220 (2005). 95 CR 438, ECF 235. As

explained in the Memorandum and Order dated May 17, 2006 denying that motion, Candela v.

United States, 2006 WL 1367395, at *1 (E.D.N.Y. May 17, 2006), because the COA application

was pending before the Circuit, and because of the nature of the claim Candela advanced, this

Court treated the Rule 60(b) motion as a second application for §2255 relief and, in the

alternative, rejected it on the merits as seeking relief beyond the scope of rule 60(b). Id. at 2-3

(citing Gonzalez v. Crosby, 545 U.S. 524 (2005) for the proposition that a Rule 60(b) motion

seeking relief from a judgment of conviction on the basis of a change in the law constitutes a

successive §2255 petition). A month later, the Second Circuit denied the COA. Candela v.

United States, 01 CV 1631, ECF 21 (2d Cir. Mandate June 16, 2006).

       Thereafter, in March 2016, petitioner sought leave from the Second Circuit to file a

successive application under § 2255 in which he sought to advance the claim that his § 924(c)

convictions should be vacated under Johnson and its progeny. The Circuit denied leave on the

ground that the predicate for each of petitioner’s three § 924(c) convictions—substantive Hobbs

Act robbery—remains a crime of violence under the relevant jurisprudence. Candela v. United

States, 01 CV 1631, ECF 24 (2d Cir. Mandate June 21, 2016). Despite the Circuit’s denial of

leave, nine days later, on June 30, 2016, Candela filed a successive petition with this Court


                                                  3
    Case 1:16-cv-00291-RJD Document 11 Filed 02/11/21 Page 4 of 7 PageID #: 38




advancing the same Johnson-based challenge to his §924(c) convictions. Candela v. United

States, 16 CV 3689, ECF 261. This Court transferred the petition to the Second Circuit. Id. ECF

269.

        Undeterred, on July 17, 2016, Candela filed a motion in the Second Circuit seeking to

recall the mandate affirming his conviction and the mandate denying his application for leave to

file his Johnson-based successive §2255 petition. Candela v. United States. 2d Cir. Dkt. 16-954,

ECF 51. On October 12, 2017, the Circuit denied the motion with respect to the appeal of his

conviction but stayed the motion to recall the mandate denying the motion to file a successive §

2255 petition until the issuance of final decisions in relevant post-Johnson cases then pending

before that court and the Supreme Court. Id., ECF 66. On April 1, 2020, however, the Circuit

denied the motion to recall the mandate denying leave to file a successive Johnson-based §2255,

specifically rejecting Candela’s argument, fashioned to tailor his case to the Johnson

jurisprudence, that the trial evidence at most supported convictions for conspiracy to commit

Hobbs Act robbery rather than substantive robberies. Id., ECF 89.3



                                         DISCUSSION

        Although Candela’s pro se submission “should be read to raise the strongest arguments

that [it] suggest[s],” Musa v. United States, __ F.Supp.3d __, 2020 WL 6873506, at *10

(S.D.N.Y. Nov. 23, 2020) (internal citation and quotation omitted), there is no question here that,

although styled as a request for relief under § 2241, Candela’s petition must be construed as a



3
  In addition to the applications for federal habeas relief, Candela also moved in 2007 for a
reduction in sentence under 18 U.S.C. § 3582(c) on the basis of amendments 591 and 599 of the
Sentencing Guidelines, which the Court denied on March 11, 2008. 95 CR 428, ECF 242, 250.
                                                  4
  Case 1:16-cv-00291-RJD Document 11 Filed 02/11/21 Page 5 of 7 PageID #: 39




request for relief under § 2255.

       As the Second Circuit has explained:

       Title 28 U.S.C. §§ 2241 and 2255 each create mechanisms for a federal prisoner
       to challenge his detention, but the two sections offer relief for different kinds of
       perceived wrongs. Section 2255 provides relief in cases where the sentence: (1)
       was imposed in violation of the U.S. Constitution or the laws of the United States;
       or (2) was entered by a court without jurisdiction to impose the sentence; or (3)
       exceeded the maximum detention authorized by law; or (4) is otherwise subject to
       collateral attack. We have held that § 2255 is the appropriate vehicle for a federal
       prisoner to challenge the imposition of his sentence. . . .

       Section 2241 by contrast is the proper means to challenge the execution of a
       sentence. In a §2241 petition a prisoner may seek relief from such things as, for
       example, the administration of his parole, computation of his sentence by parole
       officials, disciplinary actions taken against him, the type of detention, and prison
       conditions in the facility where he is incarcerated.

Adams v. United States, 372 F.3d 132, 134-35 (2d Cir. 2004) (internal citations and quotations

omitted) (emphases added). Because Candela’s three grounds attack the validity of his

convictions and sentence rather than the mere execution of his sentence, his petition is, in

substance, a request for relief under section 2555. And because he has not obtained leave from

the Second Circuit to file it, this Court is without jurisdiction to entertain it. See 28 U.S.C. §§

2255 (h), 2244(b)(3); Gonzalez, 545 U.S. at 530 (“[B]efore the district court may accept a

successive petition for filing, the court of appeals must determine that it presents a claim not

previously raised that is sufficient to meet § 2244(b)(2)’s new-rule or actual-innocence

provisions”); Whab v. United States, 408 F.3d 116, 118 (2d Cir. 2005) (a “second or successive”

habeas petition “may not be filed in a district court, unless the petitioner first obtains the

authorization of the court of appeals, certifying that the petition conforms to specified statutory

requirements”).



                                                   5
  Case 1:16-cv-00291-RJD Document 11 Filed 02/11/21 Page 6 of 7 PageID #: 40




       Further, although section 2255(e)’s savings clause authorizes a prisoner to seek federal

habeas relief under §2241 if section 2255 relief is “inadequate or ineffective to test the legality of

his detention,” 28 U.S.C. § 2255(e), the Second Circuit’s construction of that clause renders it

unavailable here. The Circuit explained that, “because the savings clause articulates a

jurisdictional requirement, a court adjudicating a § 2241 petition must confirm that the savings

clause can be applied at all before proceeding with a full merits review of the petitioner's

claims.” Dhinsa v. Krueger, 917 F.3d 70, 81 (2d Cir. 2019). Dhinsa recognized that the denial

of prior habeas relief and the failure to satisfy the requirement of §2255(h) for a “second or

successive motion” are “obstacles” to § 2255 relief but held that they do not trigger the savings

clause. Id. at 80-81. Rather, “[the Circuit] ha[s] interpreted the savings clause of subsection (e)

to authorize a § 2241 petition only when § 2255 is unavailable and the petition is filed by an

individual who (1) can prove actual innocence on the existing record, and (2) could not have

effectively raised [his] claim[ ] of innocence at an earlier time, perhaps due to an intervening

change in the governing interpretation of the statute of conviction.” Id. at 81 (emphasis in

original) (internal citation and quotation omitted).

       Candela makes no such claim of innocence and therefore the Court is without jurisdiction

to entertain the petition under Section 2241. See Adams, 372 F.3d at 136 (“[I]f a prisoner

moving under § 2241 cannot make the necessary showing that a § 2255 motion is inadequate or

ineffective, the district court must either dismiss the habeas petition for lack of jurisdiction or

recast it as a § 2255 motion.”) (internal quotation and citation omitted).

       In sum, the Court is without jurisdiction to entertain Candela’s current petition for federal


                                                   6
  Case 1:16-cv-00291-RJD Document 11 Filed 02/11/21 Page 7 of 7 PageID #: 41




habeas relief either (i) as styled, under Section 2241, because he has failed to satisfy the

jurisdictional requirements of Section 2255(e)’s savings clause, or (ii) recast as a § 2255 motion,

because it is a successive motion that Candela has not obtained leave to file.

       The common practice of transferring a prisoner’s misfiled habeas petition to the Circuit is

neither necessary nor appropriate here in light of the three claims the petition asserts. The Second

Circuit has already denied Candela leave to file a successive §2255 raising the Johnson claim he

advances here; Candela previously challenged the empaneling of a law student as juror in his

first §2255 motion, which this Court denied; and Candela’s challenge to the stacking of his §

924(c) sentences appears in the context of his separate motion for compassionate release now

pending before this Court. 95 CR 428, ECF 273 et seq. Today’s decision is without prejudice to

the merits of that motion.



                                          CONCLUSION

       For all of the foregoing reasons, Salvatore Candela’s petition for federal habeas relief

docketed as civil matter 01 CV 16 291, ECF 2, 4 and 6, is dismissed for lack of jurisdiction.

Because Candela has not “made a substantial showing of the denial of a constitutional right,” 28

U.S.C. § 2253(c)(2), a certificate of appealability will not issue.


SO ORDERED.

Dated: Brooklyn, New York
       February 11, 2021
                                                                 /S/ Raymond J. Dearie
                                                               __________________________
                                                               RAYMOND J. DEARIE
                                                               United States District Judge



                                                  7
